IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-76,519 & AP-76,520


IN RE CHARLES KEVIN BOWEN AND JENNIFER BOWEN, Relators





ON APPLICATION FOR A WRIT OF MANDAMUS
IN CAUSE NOS. 09-649-K368 & 09-650-K368 
IN THE 386th DISTRICT COURT FROM
WILLIAMSON COUNTY


 Per curiam.

O R D E R


	Relators filed motions for leave to file and applications for writs of mandamus, invoking our
constitutional authority to issue writs of mandamus in criminal law matters. Tex. Const. art. V, §
5. The applications request that we issue writs of mandamus in the underlying cases, requiring the
district judge to rescind his order disqualifying trial counsel from representing the relators in these
capital murder prosecutions. 
	On October 6, 2010, we held Relators' motions for leave to file in abeyance and ordered the
Respondent to file a response. We received a response from the Respondent on February 10, 2011,
indicating reliance on the real party in interest's response that was filed in October 2010.
	We grant Relators' motions for leave to file and order that these applications be filed and set
for submission to determine: (1) whether Relators have a Sixth Amendment right to their retained
counsel of choice, despite allegations of a potential conflict and the trial court's concern for the
appearance of impropriety; and (2) whether steps can be taken to ameliorate unanticipated conflicts
while preserving the Relators' right to retained counsel of choice. The parties shall brief these issues.
	It appears that Relators are represented by counsel. If they are not, the trial court shall
determine whether they are indigent. If Relators are indigent and desire to be represented by counsel,
the trial court shall appoint attorneys to represent them. Tex. Code Crim. Proc. art 26.04. The trial
court shall send to this Court, within 30 days of the date of this order, a supplemental transcript
containing: a confirmation that Relators are represented by counsel; the order appointing counsel;
or a statement that Relators are not indigent. All briefs shall be filed with this Court within 45 days
of the date of this order. Oral argument will be heard on the first available date after the 45 days run. 


Filed: March 16, 2011
Do not publish